DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the synchronization network has short line lengths in relation to a radar resolution of the radar sensor system”.  There is insufficient antecedent basis for the limitation of “line(s)” of which the synchronization network is comprised.  That is, this claim limitation defines the lengths of lines that have not been previously disclosed.  

Claim 12, 15 recites “feed lines of the synchronization network”.  There is insufficient antecedent basis for this limitation in the claims.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bilik (US 2018/0210067).

Claim 10: Bilik discloses A radar sensor system, comprising:
a plurality of HF components, each of the HF component having at least one antenna for emitting and/or receiving radar waves, and at least one antenna control configured to operate the at least one antenna (para 0023, fig 1); and
a synchronization network that is connected to all of the HF components and via which an operating frequency of all of the HF components is synchronizable by at least one of the HF components (para 0027-0030, fig 3, 4)

Claim 11: Bilik discloses the synchronization network has short line lengths in relation to a radar resolution of the radar sensor system (para 0028-0030)

Claim 12: Bilik discloses a defined relation between the lengths of feed lines of the synchronization network and a bin width of the radar sensor system is used (para 0028-0030)

Claim 13: Bilik discloses the length of the feed lines is designed in such a way that a change in the bin width by a tenth is provided by the radar sensor system (para 0028-0030)

Claim 14: Bilik discloses the HF components are situated in such a way with regard to one another that defined groups of the HF components are spaced apart from 

Claim 15: Bilik discloses the HF components are situated in such a way with regard to one another that defined groups of the HF components are spaced apart from one another in a defined close manner, a further HF component having a feed line of the synchronization network whose length differs from the feed lines of the group of HF components in such a way that a mixing point in time of the further HF component is offset with regard to a mixing point in time of the groups of the HF components during operation of the radar sensor system (para 0027-0030, fig 3, 4)

Claim 16: Bilik discloses ach of the HF components is configured to serve as a master of a synchronization of the HF components (para 0023-0024)
 
Claim 17: Bilik discloses the HF components are situated in such a way that they are rotated by approximately 45 degrees toward one another (para 0029, Eq 4, defining a phase shift between components due to line length delay such phase shift encompassing known changes between 0 and 360 degrees relative to each other)

Claim 18: Bilik discloses a method for operating a radar sensor system, comprising the following steps: emitting and/or receiving radar waves using a plurality of HF components with the aid of at least one antenna (para 0023, fig 1); and synchronizing an operating frequency of the HF components using a synchronization network that is connected to the plurality of HF components, one defined on of the HF component serving as a master of the synchronization (para 0027-0030, fig 3, 4)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.